                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

MARCUS ANTONIO FRIERSON,                         §
         Plaintiff,                              §
                                                 §
vs.                                              §
                                                 §     Civil Action No. 5:19-cv-01222-MGL
                                                 §
UNIT MANAGER SIMON, LT. MELISSA                  §
WILLIAMS, SGT. PREMO, SGT. SALLY                 §
CROWE, WARDEN MR. LANE,                          §
CPL. MR CHILDRENS, MS. C. YORK,                  §
MS. MCFADDEN, MS. THOMPSON,                      §
MS. SNYDER, E. BITTINGER,                        §
BYRAN STERLING, and MS. JACKSON,                 §
           Defendants.                           §
                                                 §
                                                 §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
          AND DISMISSING PLAINTIFF’S COMPLAINT WITH PREJUDICE

       Plaintiff Marcus Antonio Frierson (Frierson), proceeding pro se, filed this action under 42

U.S.C. § 1983 alleging violations of his constitutional rights. This matter is before the Court for

review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting Frierson’s complaint be dismissed with prejudice. The Report was made in accordance

with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on January 29, 2020. On that same date, the Clerk

mailed a copy of the Report to Frierson. On February 10, 2020, however, the Post Office returned

Frierson’s copy of the Report to the Clerk marked: “Don’t live at this address. RETURN TO

SENDER[.]”

       Frierson has neglected to file any objections to the Report. “[I]n the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must ‘only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Moreover, a failure to object waives appellate review. Wright

v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Frierson’s complaint is DISMISSED WITH PREJUDICE. As such, any pending

motions are necessarily RENDERED AS MOOT.

       IT IS SO ORDERED.

       Signed this 27th day of February 2020 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE
                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
